Motion by the plaintiffs for reargument denied, without costs. Order resettled on the court’s own motion to provide expressly, in accordance with the opinion heretofore handed down by this court, “that, upon request by the plaintiffs, the defendant shall deliver to the plaintiffs a copy of the report of the physical examination authorized by the order, provided however, that, after such request and delivery, the defendant shall be entitled, upon request, to receive from the plaintiffs a copy of the report of the examination of the infant plaintiff by his physician or physicians.” The defendant’s motion for permission to appeal to the Court of Appeals is granted and this court certifies that questions of law have arisen which in its opinion ought to be reviewed by the Court of Appeals. Questions of fact and discretion were decided in favor of the plaintiffs. The following question of law is certified: Did this court have power to modify the order of the Special Term in the manner provided in the resettled order? Settle order on notice. Present—Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ. [See 3 A D 2d 410.]